Citation Nr: 1419634	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Shearman & Sterling, LLP


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2009 rating decision, by the Togus, Maine, Regional Office (RO), which granted service connection for right ear sensorineural hearing loss and assigned a 0 percent rating, effective July 2, 2008; that rating action denied the Veteran's claim of entitlement to service connection for headaches.  He perfected a timely appeal to that decision.  Subsequently, in a Decision Review Officer's (DRO) decision in November 2011, the RO granted service connection for left ear hearing loss; however, the evaluation for bilateral hearing loss was continued at 0 percent.  

On January 24, 2013, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  The Veteran does not have a chronic headache disability that is attributable to military service.  

2.  Since the effective date of the grant of service connection, at its worst, the Veteran's right ear has been manifested by Level I hearing and his left ear has been manifested by Level XI hearing.  


CONCLUSIONS OF LAW

1.  The Veteran does not have headaches that are the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

2.  The criteria for a 10 percent evaluation, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in September 2008 from the RO to the Veteran, which was issued prior to the RO decision in May 2009.  That letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

VA has obtained service and post-service medical records.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA need not conduct an examination with respect to the claim for service connection for headaches because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.  There is no competent evidence of a headache disability in service or of a current headache disorder.  

The Veteran has been afforded VA examinations in connection with his claim for bilateral hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the Veteran was afforded examinations in February 2009 and January 2011.  The reports reflect that the examiners solicited symptoms from the Veteran, examined the Veteran, and provided findings necessary to apply the rating criteria.  Therefore, these examinations are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The record indicates that the Veteran served on active duty from April 1967 to June 1969.  The DD Form 214 reflects that the Veteran's military occupational specialty was as a mortar man.  

The Veteran's claim for service connection for hearing loss (VA Form 21-526) was received in July 2008.  Submitted in support of the Veteran's claim was the report of an audiology consultation dated in June 2008.  At that time, the Veteran reported a sudden hearing loss in the left ear in 1983; he also expressed concern about the status of the right ear.  The Veteran reported a history of military noise exposure.  He denied any occupational noise exposure.  The study revealed hearing within normal limits from 250 Hertz level to 3000 Hertz level, sloping to moderate to severe sensorineural hearing loss at 4000 to 8000 Hertz levels in the right ear; profound hearing loss in the left ear.  

The Veteran was afforded a VA Audiological evaluation in February 2009.  At that time, he reported a total loss of hearing in his ear which occurred suddenly while he was sitting in a restaurant in February 1984, and was preceded by a popping noise.  He sought medical evaluation at a private hospital and was told that he had a permanent sudden hearing loss in the left ear.  The Veteran reported a complete loss of ability to localize the direction of sounds.  The Veteran reported significant acoustic trauma and 4 years of noise exposure in the military.  The Veteran indicated that he had an initial accidental acoustic trauma during his training in 1967, when a blank fired near his left ear.  He also reported 4 years of very frequent exposure to mortar fire, aircraft engine noise, and in Vietnam when he was on the ground and constant "carpet bombing" was happening all around him.  The Veteran stated that no hearing protection was available.  He denied any significant occupational or recreational noise exposure.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
45
LEFT
105
105
105
105
105

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 0 in the left ear.  The pertinent diagnosis was moderate to severe, recovering to moderate, high frequency sensorineural hearing loss above 3000 Hz in the right ear; and profound sensorineural hearing loss in the left ear with no measurable residual hearing.  

In February 2009, the Veteran was also afforded a VA examination for evaluation of his claimed psychiatric disorder.  On Mental status examination, while doing serials of 7, it was noted that the Veteran was aware of his difficulty doing it when he exclaimed "I'm very stressed, I have a headache."  The pertinent diagnosis was PTSD.  

Received in April 2009 were VA progress notes dated from October 2008 to April 2009.  In October 2008, the Veteran was seen for evaluation of chest pain.  At that time, it was noted that the Veteran had a history of PTSD, depression, anxiety disorder and hepatitis A and he experienced dizziness, headache, blurred vision, associated with palpitations and substernal chest pain.  The Veteran attributed the above symptoms to his anxiety attacks which he usually gets when he is emotionally stressed.  The assessment was atypical chest pain, probably anxiety attack.  

Subsequently received were VA progress notes dated from November 2009 to November 2010, reflecting ongoing evaluation and treatment for several disabilities including asymmetric sneorineural hearing loss.  During a primary care visit in November 2009, it was noted that a review of symptoms was negative for any headaches.  Similarly, when seen in May 2010, evaluation of the head, ears, nose and throat was negative for any headaches.  

The Veteran was afforded another VA Audiological examination in February 2011.  At that time, it was again reported that the Veteran was a mortar man during Vietnam; he is a retired banker and denied any recreational noise exposure.  He also denied any family history of hearing loss, ear disease and head and ear trauma.  On the authorized Audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
45
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and it was noted that it could not be tested in the left ear.  The pertinent diagnosis was normal to moderately severe sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear.  

Received in October and November 2011 were VA progress notes dated from June 2009 to September 2011, reflecting treatment primarily for an unrelated psychiatric disorder.  A pulmonary outpatient treatment note, dated in March 2011, reflects that the Veteran was seen for evaluation of nasal congestion, shortness of breath and a productive cough; the Veteran also reported headaches associated with his sinus congestion.  However, no pertinent diagnosis was noted.  When seen in July 2011, he complained of headaches from visual acuity.  A review of symptoms of negative for any headaches.  

At his personal hearing in December 2012, the Veteran's representative argued that VA examinations clearly reflect a total deafness in the left ear; therefore, he maintained that the left ear should be rated separately arriving at a 10 percent disability rating.  The Veteran testified that his headaches were incurred during military service.  The Veteran maintained that, as a member of a mortar platoon, he same noise which caused him to develop hearing loss also caused the headaches.  


III.  Legal Analysis-Service connection.

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

Upon review of the evidence of record, the Board finds that service connection for headaches is not warranted.  In this regard, the Board is cognizant that the Veteran is competent to report on the existence of headaches and to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms or events experienced during service.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, the appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Significantly, the service treatment records do not include any mention of, complaints of, treatment for, or diagnosis of headaches.  In addition, the evidence of record fails to reveal that the Veteran has been diagnosed with a specific headache disorder.  While the Veteran is certainly competent to testify as to the presence of headaches, the Board finds that the question of whether those headaches amount to a true headache disorder as opposed to acute and transitory attacks is medical in nature.  Without the appropriate medical training, the Veteran is not competent to make such a medical determination.  

Further, no medical provider has linked any complained of headaches to service.  To the contrary, the February 2009 VA examiner attributed the Veteran's complaints of headaches to his service-connected psychiatric disorder.  

In short, there is no basis upon which to conclude that the Veteran has a current headache disability that is in any way directly attributable to service.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a current disease or injury, an essential element of service connection has not been satisfied, and that benefit cannot be granted.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service connection for headaches is denied as there is no competent medical evidence of a current disability--a requirement under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  Although the Veteran has reported that he indeed experiences headaches, there has been no diagnosis to account for such symptoms.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The present appeal involves the Veteran's claim that the severity of his hearing loss warrants a higher disability rating.  The Veteran's hearing loss has been rated under the provisions of Diagnostic Code 6100.  In evaluating hearing impairment, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  38 C.F.R. § 4.85.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral 38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  

Based on a careful review of the recorded examination findings and the Veteran's report of impaired discrimination around noise, the Board finds the recorded VA audiometric findings for the service-connected right ear hearing disability based on its puretone threshold average of 28.75 and the discrimination score of 96 percent correct that more closely approximate the criteria for a level I designation under Table VI.  See 38 C.F.R. § 4.85, Table VI. 

With respect to the left ear, the results of the Audiological evaluations reveal puretone thresholds of 55 decibels or more at the 1000, 2000, 3000, and 4000 Hertz  level and thus represent an exceptional pattern of hearing impairment under § 4.86(a).  Therefore, since Maryland CNC testing was not completed and an exceptional hearing loss pattern is shown, evaluation can be completed under Table VIA based solely on puretone threshold results.  Such evaluation reveals Level XI in the left ear.  


Therefore, on this record, the Board finds that the service-connected bilateral hearing loss disability warrants the assignment of a 10 percent rating under Diagnostic Code 6100.  

The evidence shows that only the left ear meets the criteria for an exceptional pattern of hearing impairment.  Therefore, a 20 percent evaluation is not warranted in this case.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral hearing loss disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. §3.321(b) (1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has considered whether the Veteran's disability presents a disability picture so exceptional or unusual as to render impractical the application of the regular standards of the Rating Schedule, such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted. See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). Here, the rating criteria reasonably describe the Veteran's disability level and provide for a higher rating for more severe symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and a rating under that schedule is therefore adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a disability rating of 10 percent, but no more, for bilateral hearing loss have been met since the effective date of service connection.  As the preponderance of the evidence is against higher evaluation for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt doctrine is not applicable, and an evaluation in excess of 10 percent must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for headaches is denied.  

An increased initial rating of 10 percent, but not higher, for the service-connected bilateral hearing loss disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


